Exhibit 99.1 AVISTAR COMMUNICATIONS REPORTS FINANCIAL RESULTS FOR THE THIRD QUARTER 2009 Year to date revenues increase 23% and year to date loss reduced by 60% compared to 2008 SAN MATEO, Calif., October 26, 2009 – Avistar Communications Corporation (www.avistar.com), a leader in unified visual communications solutions, today announced its financial results for the three and nine months ended September 30, 2009. Financial highlights included: · Total revenue for the nine months ended September 30, 2009, was $6.9 million; as compared to $5.6 million for the nine months ended September 30, 2008, an increase of 23%. Total revenue for the third quarter of 2009, was $1.4 million, as compared to $2.7 million for same quarter in 2008, a decrease of 47%. · Operating expense (research and development, sales and marketing, and general and administrative) for the nine months ended September 30, 2009 was $8.9 million, as compared to $11.4 million for the nine months ended September 30, 2008, representing a substantial reduction of 22%. Operating expense was $3.2 million for the third quarter of 2009, as compared to $3.1 million for the third quarter of 2008, demonstrating the stabilization of Avistar’s cost structure. · Net loss was $2.5 million for the nine months ended September 30, 2009, or $0.07 per basic and diluted share, as compared to a net loss of $6.2 million, or $0.18 per basic and diluted share, for the nine months ended September 30, 2008, a 60% decrease. Net loss in the third quarter of 2009 was $1.9 million, or $0.05 per basic and diluted share, as compared to a net loss of $774,000, or $0.02 per basic and diluted share, in the third quarter of 2008, a 144% increase. · Third quarter 2009 expenses included $473,000 for severance paid to former executives and $311,000 of legal services related to Avistar’s intellectual property.These expenses are not expected to recur on a regular basis. · Cash and cash equivalents balance as of September 30, 2009 was $382,000 and the company had $3.3 million available through its line of credit. Cash used in operations during the nine months ended September 30, 2009 was $4.3 million, compared to $9.3 million for the nine months ended September 30, 2008, a $5.0 million improvement. · Adjusted EBITDA loss (as described below) for the nine months ended September 30, 2009 was $541,000, compared to an Adjusted EBITDA loss of $4.6 million for the same period in 2008, a reduction in adjusted EBITDA loss of $4.0 million, or 88%, for the first three quarters of 2009. Adjusted EBITDA loss for the third quarter of 2009 was $1.3 million, compared to an Adjusted EBITDA profit of $53,000 in the same quarter of 2008. Bob Kirk, CEO of Avistar, said, “When comparing our results thus far in 2009 against 2008, our corporate performance continues to improve on many fronts, as we overcome remaining challenges. Avistar’s strategy and focus, implemented earlier this year, are beginning to show results, although we expect to see the full financial impact in future quarters. The state of the global economy this year, coupled with our sales channel model only just coming up to speed, led to lower than expected revenue. With that said, we have taken steps to consolidate a number of our channel partners under master distributors. This action alone will make our channel model more productive by focusing the teams’ effort on our distributors, who in turn will focus their efforts on making our resellers more productive.
